Citation Nr: 0512566	
Decision Date: 05/09/05    Archive Date: 05/25/05

DOCKET NO.  96-50 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Whether the character of the appellant's discharge from his 
October 1990 to July 1995 period of active duty is a bar to 
entitlement to Department of Veterans Affairs (VA) benefits.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and appellant's parents


ATTORNEY FOR THE BOARD

John Kitlas, Counsel
INTRODUCTION

The appellant served on active duty from October 1986 to 
October 1990, for which he received an honorable discharge, 
and from October 1990 to July 1995 for which he received a 
bad conduct discharge.

This matter is before the Board of Veterans' Appeals (Board) 
from a September 1995 administrative decision by the VA 
Regional Office (RO) in New York, New York, which found that 
his October 1986 to October 1990 period of active duty was 
considered honorable for VA purposes, while the October 1990 
to July 1995 period was deemed dishonorable for VA purposes 
and a bar from all VA benefits other than excepted insurance 
rights.

The appellant provided testimony at a personal hearing 
conducted before personnel at the RO in August 1998, a 
transcript of which is of record.


FINDINGS OF FACT

1.  All development and notification necessary for the 
disposition of the instant case has been completed.

2.  The appellant's discharge from his October 1990 to July 
1995 period of active duty is considered to have been under 
dishonorable conditions for VA purposes.

3.  The evidence does not show that the appellant was insane 
at the time he committed the acts which resulted in his 
discharge from service.


CONCLUSION OF LAW

The character of the appellant's discharge from his October 
1990 to July 1995 period of active duty is a bar to VA 
benefits.  38 U.S.C.A. §§ 101(2), 5103, 5103A, 5107, 5303 
(West 2002); 38 C.F.R. § 3.12, 3.354(a) (2004); VAOPGCPREC 
20-97; Zang v. Brown, 8 Vet. App. 246 (1995).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that VA has a duty to assist a 
claimant in developing the facts pertinent to his or her 
claim, and to notify him or her of the evidence necessary to 
complete an application for benefits.  The Veterans Claims 
Assistance Act of 2000 (VCAA), which became law on November 
9, 2000, redefined the obligations of VA with respect to the 
duty to assist and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  First, VA has a duty 
to notify the appellant of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. §§ 
5102, 5103; 38 C.F.R. § 3.159(b).  Information means non-
evidentiary facts, such as the claimant's address and Social 
Security number or the name and address of a medical care 
provider who may have evidence pertinent to the claim.  See 
66 Fed. Reg. 45,620, 45,630 (August 29, 2001); 38 C.F.R. § 
3.159(a)(5).  Second, VA has a duty to assist the appellant 
in obtaining evidence necessary to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

In Quartuccio v. Principi, 16 Vet. App. 183 (2002), the 
United States Court of Appeals for Veterans Claims (Court) 
emphasized that adequate notice requires a claimant to be 
informed of what he or she must show to prevail in a claim, 
what information and evidence he or she is responsible for, 
and what evidence VA must secure.  Thereafter, in Pelegrini 
v. Principi, 18 Vet. App. 112 (2004), the Court held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  More recently, however, the Court held in 
Mayfield v. Nicholson, No. 02-1077 (U.S. Vet. App. April 15, 
2005) that error regarding the timing of notice does not have 
the natural effect of producing prejudice and, therefore, 
prejudice must be pled as to it.  Further, the Court held 
that VA can demonstrate that a notice defect is not 
prejudicial if it can be demonstrated: (1) that any defect in 
notice was cured by actual knowledge on the part of the 
appellant that certain evidence (i.e., the missing 
information or evidence needed to substantiate the claim) was 
required and that the appellant should have provided it; (2) 
that a reasonable person could be expected to understand from 
the notice provided what was needed; or (3) that a benefit 
could not possibly have been awarded as a matter of law.

Here, the decision which is the subject of this appeal was 
promulgated prior to the November 9, 2000, enactment of the 
VCAA.  Nevertheless, as will be discussed below, the VCAA 
provisions have been considered and complied with.  There is 
no indication that there is additional evidence to obtain, 
there is no additional notice that should be provided, and 
there has been a complete review of all the evidence without 
prejudice to the appellant.  As such, there is no indication 
that there is any prejudice to the appellant by the order of 
the events in this case.  See Mayfield, supra; see also 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Any error in the 
sequence of events is not shown to have any effect on the 
case or to cause injury to the claimant.  Consequently, the 
Board concludes that any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); 
Miles v. Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985).

Prior to the September 1995 administrative decision which is 
the subject of this appeal, the RO sent correspondence to the 
appellant in July and October 1994 that informed him they had 
to make a decision as to whether the character of his 
discharge was a bar to VA benefits pursuant to 38 C.F.R. 
§ 3.12.  In addition, the October 1994 correspondence 
included a copy of the regulatory provisions of 38 C.F.R. 
§ 3.12.  As such, it appears the appellant did receive 
adequate preadjudication notice in accord with Pelegrini, 
supra.  Further, the RO sent additional correspondence to the 
appellant in January 2004 which noted the issue on appeal, 
informed the appellant of the status of this claim, as well 
as what information and evidence he must submit, what 
information and evidence will be obtained by VA, and the need 
for the appellant to advise VA of or to submit any evidence 
that was relevant to the case.  Thus, this correspondence 
satisfies the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), as well as the Court's holding in 
Quartuccio, supra.  

Moreover, the appellant has been provided with a copy of the 
appealed rating decision, the September 1996 Statement of the 
Case (SOC), as well as multiple Supplemental Statements of 
the Case (SSOCs) which provided him with notice of the law 
and governing regulations regarding his case, as well as the 
reasons for the determinations made with respect to his 
claim.  In pertinent part, a January 2004 SSOC included a 
summary of the relevant VCAA regulatory provisions of 
38 C.F.R. § 3.159.  Therefore, the Board finds that the 
appellant was notified and aware of the evidence needed to 
substantiate this claim and the avenues through which he 
might obtain such evidence, and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  Accordingly, there is no further duty to notify.

Regarding the duty to assist, the Board notes that the 
appellant and his representative have had the opportunity to 
present evidence and argument in support of his claim, to 
include at his August 1998 RO hearing.  However, it does not 
appear that the appellant has identified the existence of any 
relevant evidence that has not been obtained or requested by 
the RO.  In pertinent part, the RO obtained service records 
which relate the circumstances which resulted in the 
appellant's bad conduct discharge for the October 1990 to 
July 1995 period of active duty.  Further, as detailed below, 
the Board finds that the preponderance of the evidence 
reflects that the appellant's discharge from his October 1990 
to July 1995 period of active duty was dishonorable for VA 
purposes, and that he was not insane for VA purposes at the 
time he committed the acts which resulted in this 
dishonorable discharge.  Accordingly, no additional 
development to include a medical examination and/or opinion 
is warranted based on the facts of this case.  Consequently, 
the Board concludes that the duty to assist has been 
satisfied.

Based on the foregoing, the Board finds that, in the 
circumstances of this case, any additional development or 
notification would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided); 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (when there 
is extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, this Court has concluded that the VCAA does not 
apply).  Thus, the Board finds that the duty to assist and 
duty to notify provisions of the VCAA have been fulfilled, to 
include the revised regulatory provisions of 38 C.F.R. § 
3.159.  No additional assistance or notification to the 
appellant is required based on the facts of the instant case.


Background.  The record reflects that the appellant received 
a bad conduct discharge for his October 1990 to July 1995 
period of active duty as part of his sentence for a special 
court marital.  In pertinent part, the June 1993 Special 
Court Martial Order found the appellant was guilty of 
wrongfully using amphetamines/
methamphetamines in March 1993 and April 1993, as well as the 
wrongful use of cocaine in April 1993.  In addition to the 
bad conduct discharge, the appellant received 2 months 
confinement, forfeiture of $537 pay per month for 2 months, 
and reduction in rank.  This sentence was subsequently 
approved by the commanding officer in December 1993.

In his statements and hearing testimony, the appellant 
essentially contends that he was insane at the time he 
committed the acts which resulted in his bad conduct 
discharge.  Specifically, he contends that he developed post-
traumatic stress disorder (PTSD) as a result of his combat 
experience in the Persian Gulf War, 
and that his in-service substance abuse was a form of self-
medication for his PTSD.  Further, his parents have submitted 
statements and provided hearing testimony 
in support of this contention.  In essence, they reported 
that they noticed the deterioration of his condition during 
his second period of active duty.  Various statements and 
citations from his first period of active duty were submitted 
in support of the assertion that the appellant's conduct 
during his second period of active duty was a deviation from 
his normal method of behavior.

The appellant's service records, including his DD Form 214, 
support a finding that he engaged in combat during the 
Persian Gulf War.  For example, his records note that he 
served in Operations Desert Shield and Desert Storm, and that 
he received the Combat Action Ribbon.

Medical evidence is of record which supports the assertion 
that the appellant had PTSD during his second period of 
active duty.  For example, a July to August 
1993 report of VA hospitalization shows diagnoses of PTSD, 
alcohol dependence, and methamphetamine dependence.  As part 
of the appellant's history, this hospitalization report noted 
that following combat in the Middle East and duty 
in Somalia, the appellant reported symptoms of anxiety, 
guilt, and a profound 
sense of remorse.  Thus, he reported that he began using 
drugs and alcohol at 
that time in order to get numb and escape.  In April 1993, he 
tested positive for methamphetamine, was placed in the brig, 
and following evaluation he was transferred to a VA Medical 
Center's (VAMC) Alcohol and Drug Treatment Program Unit for 
treatment of his substance abuse.  During this treatment, it 
became apparent that he had a significant problem with PTSD, 
and was transferred for assessment of this problem.

The record reflects that in November 1993, the appellant's 
counsel requested that his punitive discharge be suspended on 
the grounds that his actions were the result of his PTSD.  
The documents submitted in support of this assertion includes 
a transcript from a hearing on this matter, during which the 
appellant described the circumstances of his alcohol and drug 
use during his second period of active duty.  In pertinent 
part, the appellant's attorney asserted that the appellant 
tried to treat his own PTSD - which he did not even know he 
had at the time - through the use of drugs and alcohol.  
Moreover, the attorney asserted that "[The appellant] knows 
it's wrong, sir, but he's accepted the fact that what he has 
done is wrong."  The attorney also emphasized the exemplary 
nature of the appellant's first period of active duty, and 
asserted that the subsequent deterioration was the result of 
the appellant's PTSD.

The record reflects that the November 1993 request for 
clemency was denied, in that the sentence was approved by the 
commanding officer in December 1993.  In addition, a July 
1995 Special Court Martial Supplemental Order stated that the 
bad-conduct discharge was to be executed.


Legal Criteria.  If the former service member did not die in 
service, pension, compensation, or dependency and indemnity 
compensation is not payable unless the period of service on 
which the claim was based was terminated by a discharge or 
release under conditions other than dishonorable.  38 
U.S.C.A. § 101(2); 38 C.F.R. § 3.12.  A discharge under 
honorable conditions is binding on the VA as to the character 
of discharge.  38 C.F.R. § 3.12(a).

A discharge or release from service under one of the 
conditions specified in 38 C.F.R. § 3.12 is a bar to the 
payment of benefits unless it is found that the person was 
insane at the time of committing the offense causing such 
discharge or release or unless otherwise specifically 
provided.  38 C.F.R. § 3.12(b).  Benefits are not payable 
where the former service member was discharged or released 
under one of the following conditions:  (1) As a 
conscientious objector who refused to perform military duty, 
wear the uniform, or comply with lawful order of competent 
military authorities; (2) By reason of the sentence of a 
general court-martial; (3) Resignation by an officer for the 
good of the service; (4) As a deserter; (5) As an alien 
during a period of hostilities, where it is affirmatively 
shown that the former service member requested his or her 
release; or (6) By reason of a discharge under other than 
honorable conditions issued as a result of an absence without 
official leave (AWOL) for a continuous period of at least 180 
days.  This bar to benefit entitlement does not apply if 
there are compelling circumstances to warrant the prolonged 
unauthorized absence.  38 C.F.R. § 3.12(c).

A discharge or release because of one of the offenses 
specified is considered to have been issued under 
dishonorable conditions:  (1) Acceptance of an undesirable 
discharge to escape trial by general court-martial; (2) 
Mutiny or spying; (3) An offense involving moral turpitude, 
which includes, generally, conviction of a felony; (4) 
Willful and persistent misconduct, which includes a discharge 
under other than honorable conditions, if it is determined 
that it was issued because of willful and persistent 
misconduct, with the exception that a discharge because of a 
minor offense will not, be considered willful and persistent 
misconduct if service was otherwise honest, faithful and 
meritorious; or (5) Homosexual acts involving aggravating 
circumstances or other factors affecting the performance of 
duty.  38 C.F.R. § 3.12(d).

Direct service connection may be granted only when a 
disability or cause of death was incurred or aggravated in 
line of duty, and not the result of the veteran's own willful 
misconduct or, for claims filed after October 31, 1990, the 
result of his or her abuse of alcohol or drugs.  38 C.F.R. § 
3.301(a).

Willful misconduct means an act involving conscious 
wrongdoing or known prohibited action.  Willful misconduct 
involves deliberate or intentional wrongdoing with knowledge 
of or wanton and reckless disregard of its probable 
consequences.  Mere technical violations of police 
regulations or ordinances will not per se constitute willful 
misconduct.  Willful misconduct will not be determinative 
unless it is the proximate cause of injury.  A service 
department finding that injury was not due to willful 
misconduct will be binding on VA unless it is patently 
inconsistent with the facts and the requirements of laws 
administered by VA.  38 C.F.R. § 3.1(n).

When determining entitlement to service-connected benefits, 
the simple drinking of alcoholic beverage is not in and of 
itself willful misconduct.  However, if, in the drinking of a 
beverage to enjoy its intoxicating effects, intoxication 
results proximately and immediately in disability, the 
disability will be considered the result of the veteran's 
willful misconduct.  38 C.F.R. § 3.301(b) and (c)(2).  
Although the consumption of alcohol, in and of itself, does 
not per se constitute willful misconduct, it does if it is 
later determined that it was the proximate cause of injury.

The isolated and infrequent use of drugs by itself will not 
be considered willful misconduct; however, the progressive 
and frequent use of drugs to the point of addiction will be 
considered willful misconduct. Where drugs are used to enjoy 
or experience their effects and the effects result 
proximately and immediately in disability or death, such 
disability or death will be considered the result of the 
person's willful misconduct.  Organic diseases and 
disabilities which are a secondary result of the chronic use 
of drugs and infections coinciding with the injection of 
drugs will not be considered of willful misconduct origin.  
(See 38 C.F.R. § 3.301(d) regarding service connection where 
disability or death is a result of abuse of drugs.)  Where 
drugs are used for therapeutic purposes or where use of drugs 
or addiction thereto, results from a service-connected 
disability, it will not be considered of misconduct origin.  
38 C.F.R. § 3.301(c)(3).

An injury or disease incurred during active military, naval, 
or air service shall not be deemed to have been incurred in 
line of duty if such injury or disease was a result of the 
abuse of alcohol or drugs by the person on whose service 
benefits are claimed.  For the purpose of this paragraph, 
alcohol abuse means the use of alcoholic beverages over time, 
or such excessive use at any one time, sufficient to cause 
disability to or death of the user; drug abuse means the use 
of illegal drugs (including prescription drugs that are 
illegally or illicitly obtained), the intentional use of 
prescription or non-prescription drugs for a purpose other 
than the medically intended use, or the use of substances 
other than alcohol to enjoy their intoxicating effects. 38 
C.F.R. § 3.301(d).  See also 38 U.S.C.A. § 105; 38 C.F.R. §§ 
3.1(m)

The term "dishonorable" in 38 U.S.C.A. § 101(2) can include a 
discharge because of willful and persistent misconduct.  See 
Camarena v. Brown, 6 Vet. App. 565, 567-68 (1994).  The Court 
in Camarena  noted that VA regulation, 38 C.F.R. § 3.12 
provides, inter alia, that a discharge is considered to have 
been issued under dishonorable conditions if given for 
"willful and persistent misconduct.  This includes a 
discharge under other than honorable conditions, if issued . 
. . because of [such] conduct."  

In short, the regulation does not limit "dishonorable 
conditions" to only those cases where a dishonorable 
discharge was adjudged.  Thus, a discharge or release for 
willful and persistent misconduct, including a discharge 
under other than honorable conditions, if issued because of 
willful and persistent misconduct, is considered to have been 
issued under dishonorable conditions.  However, an exception 
is provided under that regulation if the discharge was 
because of a minor offense and service was otherwise honest, 
faithful and meritorious.  38 C.F.R. § 3.12(d)(4).  
Additionally, a discharge under dishonorable conditions will 
not constitute a bar to benefits if the individual was insane 
at the time of the offense caused the discharge.  38 U.S.C.A. 
§ 5303(b).

When the question is whether an individual was insane at the 
time of an offense leading to his court-martial or discharge, 
the rating agency will base its decision on all the evidence 
procurable relating to the period involved, and apply the 
definition of 38 C.F.R. § 3.354(a).  

An insane person is one who, while not mentally defective or 
constitutionally psychopathic, except when a psychosis has 
been engrafted upon such basic condition, exhibits, due to 
disease, a more or less prolonged deviation from his normal 
method of behavior; or who interferes with the peace of 
society; or who has so departed (become antisocial) from the 
accepted standards of the community to which by birth and 
education he belongs as to lack the adaptability to make 
further adjustment to the social customs of the community in 
which he resides.  38 C.F.R.
§ 3.354(a).

This regulation provides for three circumstances which the 
Court, noting the "obvious drafting defects" of the 
regulation, indicated should be modified by applying the 
phrase "due to a disease."  Zang v. Brown, 8 Vet. App. 246, 
252-53 (1995).  In addition, the Court held that "a 
determination of whether a person is insane is in effect a 
determination of whether that person's actions were 
intentional and thus the result of willful misconduct."  Id. 
at 254.  The Court further indicated such a determination is 
not warranted when the record does not reflect a claimant 
suffered from insanity due to disease or that he did not know 
or understand the nature or consequences of his acts, or that 
what he was doing was wrong.  Ibid.

The Court has held that the insanity need only exist at the 
time of the commission of the offense leading to the person's 
discharge, and that there is no requirement of a causal 
connection between the insanity and the misconduct.  Struck 
v. Brown, 9 Vet. App. 145 (1996).

In May 1997, the VA General Counsel issued an opinion which 
discussed the intended parameters of the types of behavior 
which were defined as insanity in 38 C.F.R.§ 3.354(a).  The 
opinion states that behavior involving a minor episode or 
episodes of disorderly conduct or eccentricity did not fall 
within the definition of insanity in that regulation.  It 
further indicates that a determination of the extent to which 
an individual's behavior must deviate from his normal method 
of behavior could best be resolved by adjudicative personnel 
on a case-by-case basis in light of the authorities defining 
the scope of the term insanity.  The phrase "interferes with 
the peace of society" in the regulation referred to behavior 
which disrupted the legal order of society.  It holds that 
term "become antisocial" in the regulation referred to the 
development of behavior which was hostile or harmful to 
others in a manner which deviated sharply from the social 
norm and which was not attributable to a personality 
disorder.  It was indicated that the reference in the 
regulation to "accepted standards of the community to which 
by birth and education" an individual belonged required 
consideration of an individual's ethnic and cultural 
background and level of education.  It was stated that the 
regulatory reference to "social customs of the community" in 
which an individual resided required assessment of an 
individual's conduct with regard to the contemporary values 
and customs of the community at large.  VAOPGCPREC 20-97.

Most important to the present case, the opinion also held 
that behavior which is generally attributable to a substance-
abuse disorder does not exemplify the severe deviation from 
the social norm or the gross nature of conduct which is 
generally considered to fall within the scope of the term 
insanity and therefore does not constitute insane behavior.  
Finally, the opinion also holds that personality disorders, 
including an antisocial personality disorder do not satisfy 
the definition of insanity as contemplated at 38 C.F.R. § 
3.354.  Id.


Analysis.  In the instant case, the Board finds that the 
character of the appellant's discharge from his October 1990 
to July 1995 period of active duty is a bar to VA benefits.  

Initially, the Board finds that the circumstances which 
resulted in the appellant's discharge from his second period 
of active duty reflect that it was under dishonorable 
conditions for VA purposes.  The record clearly shows that 
the appellant received a bad conduct discharge for multiple 
accounts of illicit drug use.  Further, the appellant's own 
statements and hearing testimony reflect he had additional 
incidents of drug and alcohol abuse during this period of 
active duty.  Moreover, as part of the in-service hearing 
testimony, the appellant's attorney acknowledged that the 
appellant knew that his actions were wrong.  In other words, 
the appellant acknowledged that he committed the acts with 
conscious wrongdoing or known prohibited action, which 
constitutes willful misconduct under 38 C.F.R. § 3.1(n).  The 
fact that there were multiple incidents of this willful 
misconduct reflects that it was persistent misconduct.  
Consequently, his bad conduct discharge is considered to have 
been issued under dishonorable conditions pursuant to 
38 C.F.R. § 3.12(d)(4).

The Board also finds that the appellant's discharge was not 
due to a minor offense.  As already noted, he was convicted 
of multiple accounts of drug abuse and not a single offense.  
The Court has specifically identified the use of illegal 
drugs which was punished by court martial as an act which 
cannot be viewed as a minor offense.  Cropper v. Brown, 6 
Vet. App. 450, 452-53 (1994).  Additionally, the exception 
appears to be only for a single, minor offense.  Thus, even 
if his drug use could be considered a minor offense, his 
multiple convictions would be against application of this 
exception.  Further, the appellant himself has indicated that 
the performance of his military duties were adversely 
affected during his second period of active duty due to 
alcohol and drug use, and that he used alcohol and drugs on 
multiple occasions beyond those which were listed in his 
special court martial proceedings.  Consequently, the record 
does not support a finding that his service for this period 
of active duty was otherwise honest, faithful and 
meritorious.

The Board further notes that it does not appear the appellant 
has disputed the fact that his in-service drug use 
constituted willful and persistent misconduct, nor that he is 
entitled to the minor offense exception.  Rather, his appeal 
is based upon the contention that he was "insane" at the 
time he committed these offenses in that he had PTSD and his 
alcohol and drug use was a form of self-medication for this 
disability.

The Board acknowledges that the appellant did have PTSD 
during his second period of active duty, as shown by July to 
August 1993 VA hospitalization report.  Although there does 
not appear to be an actual competent medical diagnosis of 
this condition until after the drug use for which the 
appellant was convicted at his special court martial, the 
history section of this VA hospitalization report does 
indicate he was exhibiting symptoms prior to the 
hospitalization which he reported caused him to use alcohol 
and drugs.  Nevertheless, the fact that the appellant had 
PTSD during service does not automatically result in the 
conclusion that he was "insane" for VA purposes at the time 
he committed his willful and persistent misconduct.

The Board notes that it has been intimated that the 
deterioration in the appellant's behavior and actions during 
his second period of active duty, especially in comparison to 
his service during his first period of active duty, 
constituted a deviation of his normal behavior.  It is also 
noted that his parents have provided statements and hearing 
testimony in support of this assertion.  Further, this is one 
of the elements of insanity under 38 C.F.R.§ 3.354(a).  
However, the General Counsel held in VAOPGCPREC 20-97 that a 
determination of the extent to which an individual's behavior 
must deviate from his normal method of behavior could best be 
resolved by adjudicative personnel on a case-by-case basis in 
light of the authorities defining the scope of the term 
insanity.  For the reasons detailed below, the Board finds 
that the deviation in the appellant's behavior did not 
constitute insanity for VA purposes.

The record indicates that specific deviation in the 
appellant's behavior which resulted in his bad conduct 
discharge was his illicit drug abuse during his second period 
of active duty.  However, such substance abuse, in and of 
itself, does not constitute "insanity" for VA purposes as 
held by VAOPGCPREC 20-97.  Moreover, in order to satisfy the 
definition of insanity under 38 C.F.R. § 3.354(a), the record 
must reflect that such person did not know or understand the 
nature or consequences of his acts, or that what he was doing 
was wrong.  This conclusion is supported, in part, by the 
Court's holding in Zang, supra.  8 Vet. App. at 254.  In 
addition, this conclusion is supported by the general legal 
concept of "insanity" as shown by BLACK'S LAW DICTIONARY 
810 (Eighth Edition 2004) which defines "insanity" as 
follows:

Any mental disorder severe enough that it 
prevents a person from having legal 
capacity and excuses the person from 
criminal or civil responsibility.  
Insanity is a legal, not a medical, 
standard.

Here, it was acknowledged during the appellant's Special 
Court Martial proceedings that he new that his drug use was 
wrong; i.e., his drug use was committed with conscious 
wrongdoing or known prohibited action.  Moreover, it was 
contended during service that his bad conduct discharge 
should be suspended on the basis that he had PTSD, and that 
his drug use was a form of self-medication, which is 
essentially the same argument in the present appeal.  The 
fact that the appellant's PTSD was not found to excuse his 
criminal or civil responsibility for his in-service drug use 
is shown by the fact that his sentence, including the bad 
conduct discharge, was upheld by the commanding officer in 
December 1993, as well as the fact that the bad conduct 
discharge was executed in July 1995.  Consequently, this 
supports a conclusion that he was not "insane" at the time 
he committed these acts.  Further, the Court had held that 
"a determination of whether a person is insane is in effect 
a determination of whether that person's actions were 
intentional and thus the result of willful misconduct."  Id. 
at 254.  For the reasons stated above, the Board has 
concluded that the appellant's actions were the result of 
willful misconduct.  As such, it appears axiomatic that such 
a finding reflects that the appellant was not insane at the 
time he committed such actions.  

In light of the foregoing, the Board finds that the appellant 
was not "insane" for VA purposes during his October 1990 to 
July 1995 period of active duty, at least not at the time he 
committed the acts which resulted in his bad conduct 
discharge.

In summary, the record reflects that the appellant's 
discharge from his October 1990 to July 1995 period of active 
duty was under dishonorable conditions for VA purposes, and 
that the evidence does not show that the appellant was insane 
at the time he committed the acts which resulted in his 
discharge from service.  Accordingly, the character of his 
discharge is a bar to VA benefits pursuant to 38 C.F.R. 
§ 3.12.  Therefore, his appeal must be denied.


ORDER

Inasmuch as the character of the appellant's discharge from 
his October 1990 to July 1995 period of active duty is a bar 
to VA benefits, the benefit sought on appeal is denied.



	                        
____________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


